Title: To Benjamin Franklin from ——: The Dispute over Commissions for the Militia, [January 1756]
From: ——
To: Franklin, Benjamin


The author of this document, which survives among Franklin’s papers, might have been any one of several well-informed members of the anti-proprietary party who was in Philadelphia at the end of December 1755. The handwriting has not been identified. The manuscript consists of three pages, the first two of which are numbered 5 and 6, and the text ends about three lines from the bottom of the last (unnumbered) page. Interlineations and cancellations show the document to have been a draft, but whether it was intended for a personal letter or for some other purpose (such as an account to be sent to England for the use of the Assembly’s agent) is not clear. In any case, its obvious purpose was to describe the obstructive tactics used by Governor Morris and his supporters to circumvent as much as possible the operation of the Militia Act. The last of the events described, Morris’ departure for Reading, took place on the morning of Dec. 31, 1755, the same day that Franklin and his fellow commissioners left Bethlehem to meet him there. Presumably the paper was written in Philadelphia soon afterwards.
 
[January 1756]
[hence?], that next morning in several places of the Town the G[overnor] was found hangd in Effigie, one in particular was put in the pillory and underneath it the Governors Name wrote at full length.
After the people were dispersed Mr. Peters sent to John Lawrence (who was Captain of that Ward whose Names Rous had delivered in) desiring him with his Lieut. and Ensign to come and secure their Commissions, which were made out for them; But J. Lawrence sent back word that he scorned to receive it on conditions disagreeable to the people and that he would receive his Commission on the same terms the Captains of the other wards did and on none else.
In the Evening the Trustees of the Academy met at the Coffee house about their Lottery, and as the most of them had been concerned in the Public transactions of the day in one way or another the Conversation naturally turned upon that. The opinion generally prevailed that the people ought to have given in a Certificate in writing signed by some of the Inspectors that the Officers were duly elected. (For to the List of Officers names and numbers of Voters delivered to the Governor by John Ross none had signed their names, thinking it unnecessary as above 500 living witnesses appeared in person to testify to the Truth of it. Peters and Cadwalader likewise affirmed that had that List been signed by proper persons, the Commissions would have been issued out immediately. Hereupon Wm. Master motioning to T. Bond they withdrew and taking aside Mr. Allen and Tho. Lawrence who was present, (being concerned in the Lottery) proposed that Tho. Lawrence should wait on the Governor immediately and in their Names ask his Honour whether a Certificate signd by two or three persons of each ward would satisfy him, assuring him that they were not for enflaming the Minds of the people but it was their Opinion the people would never concent that their Names should be given in as he had desired: But if a Certificate of the Officers being duly elected would satisfy him, they would use their utmost Endeavours to obtain that and would set about it early in the Morning. After a few Hours stay Tho. Lawrence returned and reported, That as the Council had given their Opinion the Governor could not recede from it without their advice but that he would call them in the Morning. Early on Tuesday Morning Wm. Masters and T. Bond met and resolved if possible to have another meeting of the Officers, and according[ly] give Notices for the Officers elect and some of the principal Members of each Ward to convene at the Widow Jones’ at 11’ a Clock. At the time appointed a considerable number came, most of them very much disaffected and insensed at the Governor for the Usage they had received the day before. Some declared they would not [serve. When?] their warmth was a little abated a Certificate was drawn up and signed by two or three persons of each ward, setting forth That agreeable to an Act of Assembly of this Province the freemen of the City of Philadelphia had chosen such persons (naming them) Officers for their respective wards. This was sent up to the Governor by John Ross and Tho. York, with a request that his Honour would please to grant Commissions if he had no Objection against the Men chosen. They on their Return reported that they had delivered the Certificate and made the request and that the Governor’s Answer was, As the Council had chalked out a way for his proceeding he could not deviate from it without consulting them, but that he would immediately summon a Council and if the Gentlemen would call on him at 3 oClock in the afternoon he would give them a definitive Answer. That he could not call a Council till he had the Certificate to lay before them. The Gentlemen who carried the Certificate to the Governor had been likewise desired to acquaint him that (in case the Commissions were granted) the Officers would gladly escort him out of town. To this he replied that he was much obliged to the Gentlemen but the time of his setting forward was very uncertain perhaps it might be at 8 oClock this Evening or perhaps, to morrow morning before day.
In the afternoon the Officers with a number, out of each Ward again meet, and J. Ross and Tho. Yorke again wait on the Governor for his final resolve, about dusk they return and acquaint the people that the Governor had laid the Matter before his Council that they had seen cause to recede from their Opinion of yesterday; that of the Officers of the eight Companys he objected against two viz. Danl. Rundle and Geo: Bryan: that he approved of the Officers of the Artillery Company, but as we had no Artillery but what was private property and as there was no mention of them in the Act (adding something more about prerogative) he did not at present think proper to grant them Commissions.
Between nine and ten next Morning Notice was given that the Governor intended to set out in an hour or twos time, and that if any of the Gentlemen who yesterday offered their service were inclined to go, he should be glad of their Company. About an hour after he rode up front street attended by the Sheriff and most of the Officers. The Independant Captain took place of the rest being (as he himself afterwards told) ordered to do so by the Governor.
It is worthy Observation, with what difficulty the Governor has been dragged into a Compliance with this Law. First there is a Bug bear raised, the dread of the Military Law being extended to the Militia. And when this does not frighten, then a Condition insisted on inconsistent with the Intention of the Law and contrary the custom of the province. Tho’ I am apt to think (and indeed the reasons which the Governor himself assigned for making this demand seem to confirm my opinion) that this Condition was so strenuously insisted on only with a design to impress the former Terror the deeper in people’s Mind, and thereby prevent the Law from being carried into Execution. But when the people were neither disposed to comply nor willing to be put off with these Shams; Then a Council must be called, and their Opinion imposed on the people. Tho his backwardness in calling his Council shews that that was only a Contrivance to gain time. First he is to have a Council in the Morning, then tis put off to the Afternoon again he can’t do it for want of the Certificate, tho’ he had promised to call them that he might take their Advice whether a Certificate would be sufficient, and whether it would be worth while to draw one up [above: prepare one]. By the use the Governor makes of his Council, one would be apt to imagine that they were an essential part of the Government and that nothing could be done without them. But how would it surprize to know that they are no better than Cyphers and that the Governor may act with or without or even contrary to their Opinion. However as they were good staulking horses he resolved to Use them. They answered the same purpose to him that Eve did to Adam or the Devil to Eve. Indeed they were more complaisant than either E. or the D. for they were willing to bear the Odium of the Governors actions. Some of them told the people in the Evening the Governor was not to be blamed, if there was any fault, it ought to be imputed to them for they advised him. Tho this you’ll say was the least they could do for one who had given them so much Importance, and instead [of] Cyphers had made them necessary Agents (if you’ll not please to call them Tools) in the State.
As Bryan and Rundall were the only persons objected against some were curious to know the Reason. A Certain person took the Liberty to ask one of the Council why they refusd their Commissions. Upon which he told him the Council were desirous that a harmony should subsist between the G: and the Officers and that they were informed Rundal was on the Grand Jury when the Bill was presented against Lewis Evans for calling the G. a traytor and that he had strenuously opposed the profering the Bill. But did you not consider said the person that he was then on his Oath and obliged by this solemn [above: sacred] Obligation to act agreeable to truth and his Judgement. But that, (said the Counsellor) was not all for he not only opposed the Bill, but added some bitter expressions against the Governor. And as to Bryan he was reputed to be concerned in that vile paper calld Tit for Tat.
